BUTTLER, P. J.
Claimant seeks review of an order of the Workers’ Compensation Board that upheld the referee’s determination that claimant’s ulcerative colitis is not a compensable occupational disease. On de novo review, we affirm.
It is undisputed that, during the period of 1979 through 1983, claimant experienced extraordinary stress in his job as president of the Bonneville Automobile Insurance Agency. In 1982, claimant’s business went through some very stressful litigation, and he experienced severe stomach pain and gastrointestinal problems. At the onset of symptoms, he went to his regular physician, Dr. Perkins, an internist, who has been treating claimant since 1972 for diabetes. Dr. Perkins referred claimant to Dr. Wrigley, a gastroenterologist, who diagnosed ulcerative colitis, an inflammatory bowel disease. Claimant filed a claim for an occupational disease, which was denied by SAIF on the ground that the stomach disease was not work-related.
The only issue is whether claimant’s work-related stress was the medical cause of the ulcerative colitis. At the hearing, Dr. Perkins was the only doctor to testify. He stated that, in his opinion, based on a reasonable medical probability, claimant’s stress was a “major contributing cause to the onset and/or aggravation of’ the ulcerative colitis. He testified that claimant seemed very satisfied with his personal life and did not appear to be under a great deal of stress in that regard. He was of the opinion that the stress of claimant’s job had thrown his diabetes out of control, which had exacerbated the stomach condition. On cross-examination, the doctor admitted that he had not consulted medical journals within the last ten years regarding the cause of ulcerative colitis and that the underlying cause of the disease is unknown. Dr. Perkins did not explain how stress might have medically caused the stomach ailment, other than to state that the onset of symptoms of ulcerative colitis coincided with job stress. No testimony was offered in support of the theory that the diabetes aggravated the colitis.
SAIF submitted a letter written by Wrigley:
«* * * Despee numerous theories in the literature which purport that stress is related to the cause of ulcerative colitis, *122the actual cause of ulcerative colitis remains unknown. In spite of Mr. Christensen’s firm belief that the litigation began his illness, I am unable to state this to be the case medically. I could easily believe that there is some relatonship between the onset of his illness and the litigation, but I am unable to state that this is the cause of his disease.”
SAIF also consulted Dr. Girod, an internist, who reported that the cause of ulcerative colitis is unknown and that there is no medical evidence to support the contention that stress can cause the disease.
In addition, Dr. Katon, an associate professor of medicine at the Oregon Health Sciences University, Division of Gastroenterology, at SAIF’s request, reviewed claimant’s history, the reports of Girod and Wrigley, and medical texts and literature. He submitted a written general opinion regarding the cause of ulcerative colitis:
“* * * Although in the 1940s and 50s it was felt by some that there might be a link between psychological stress and ulcerative colitis, this theory has been largely abandoned by most authorities. * * * <<* ifc * * *
“The exact etiology of ulcerative colitis is at present unknown and there is at present an intense amount of research in this area. Possible mechanisms include bacterial factors, viral factors, immunological factors, genetic, and possibly psychogenic as well. However, the present body of evidence is against a clear-cut link between psychological factors and the onset of ulcerative colitis. There is likewise no clear-cut evidence that stress will exacerbate the symptoms of ulcerative colitis although this sometimes seems to be the case for an occasional patient seen in our practice.
“Your third question is much easier to answer in this regard. I am not aware of any evidence that links diabetes mellitus or insulin use as a contributing factor in ulcerative colitis. * * *”
On this record, we conclude, as did the referee and the Board, that claimant has failed to prove medical causation by a preponderance of the evidence.
Affirmed.